DETAILED ACTION
Status of the Claims
	Claims 8 and 16 are cancelled. Claim 21 is new. Claims 1-7, 9-15, and 17-21 are pending in this application. Claims 18-20 remain withdrawn. Claims 1-7, 9-15, 17 and 21 are under examination.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application, which is a national stage entry of PCT/EP2018/068228 filed on 07/05/2018, which claims priority from the provisional application # 62529050 filed on 07/06/2017 and also from the foreign application # EP17198387.7 filed on 10/25/2017.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/25/2022 has been entered.

Rejections Withdrawn
The USC 102 rejection over claims 1-7 and 9-17 over Delort is withdrawn per Applicant’s amendment of adding “wherein the amount sufficient to inhibit the growth of the at least one bacterium selected from the group consisting of S. aureus, S. haemolvticus, and E. coli is from 300 to 1000 ppm” limitation. 
The USC 103 rejection over Delort is withdrawn per Applicant’s amendment. However, it is noted that a new rejection is present with Delort and an evidentiary reference. 
The non-statutory double patenting rejection over claims 1-7, 9-15 and 17 over ‘452 is withdrawn per Applicant’s amendment of adding “wherein the amount sufficient to inhibit the growth of the at least one bacterium selected from the group consisting of S. aureus, S. haemolvticus, and E. coli is from 300 to 1000 ppm” limitation. 

New Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 9-15, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Estelle Delort et al (US8652452 B2, date of patent: 02/18/2014, previously cited) (Hereinafter Delort) as evidenced by Charles Patrick Davis (Normal Flora - Medical Microbiology - NCBI Bookshelf, 1996) (Hereinafter Davis).
Regarding claim 1, Delort teaches “a method to confer, enhance, improve or modify the odor properties of a perfuming composition or of a perfumed article, which method comprises adding to said composition or article an effective amount of at least a compound of formula (I) (claim 1, C3 lines 7-13) wherein formula (I) is the same as the formula in instant claim 1 (see claim 1 of Delort). Delort also teaches that R1 represents a C1-3 alkyl group and R2 represents a C4-9 linear alkyl group wherein said compound has between 10 and 15 carbon atoms (claim 1). Delort also teaches that the composition “is expected to deliver a pleasant odor to the surface to which it is applied (e.g. skin, hair, textile, or home surface) (C5 lines 6-7), thus meeting the “wherein the method prevents, treats, modifies, decreases, or suppresses malodor, the method comprising treating a malodor source” limitation of the instant invention. Regarding the newly added limitation of “the method comprising treating a malodor source comprising at least one bacterium selected from the group consisting of S. aureus, S. haemolyticus, and E. coli”, while Delort is silent on whether the malodor source comprises one of the bacteria recited in the instant claim, evidentiary reference Davis provides the evidence that human skin, in its normal flora, comprises “E Coli” (page 5) and S. aureus (page 4). Since Delort teaches application to skin, this limitation is inherently met by Delort’s teachings. Regarding the limitation of “the method comprising treating a malodor source with a compound of formula (I) in an amount sufficient to inhibit the growth of at least one bacterium selected from the group consisting of S. aureus, S. haemolyticus, and E. coli” limitation of the instant invention, even though Delort is silent about its invention’s effects of bacteria, it is still meets this limitation. The composition used in the instant invention and Delort are identical. The inhibition of bacteria is simply a result of using the composition which is an inherent property or function. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I). Products of identical chemical composition cannot have mutually exclusive properties (MPEP 2112.01 II). More importantly, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process (MPEP 2112.02). Since Delort teaches using formula (I), inhibiting the growth of at least one bacterium selected from the group consisting of S. aureus, S. haemolyticus, and E. coli will be achieved during normal and usual operation of the invention. Regarding the newly added “malodor counteracting composition” limitation for the compound of formula (I), this limitation doesn’t limit the instant claim functionally, it is merely an inherent property of the compound itself that is being recited. It is explained above that products of identical chemical composition cannot have mutually exclusive properties. There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (MPEP 2112 II). "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004) (MPEP 2112 I). In the instant case, the property of the compound of formula (I) as a malodor counteracting composition. Regarding the newly added limitation of “wherein the amount sufficient to inhibit the growth of the at least one bacterium selected from the group consisting of S. aureus, S. haemolyticus, and E. coli is from 300 to 1000 ppm”, Delort teaches 0.01% (100 ppm) to 3% (30000 ppm) by weight range for the compounds in the invention (C5 lines 50-57). The instant claim’s range of 300 to 1000 ppm is within the range of 100 ppm to 30000 ppm taught by Delort. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). 
Regarding claim 2, Delort teaches “the method according to claim 1, wherein R1 represents a C1-3 linear alkyl group” (claim 2 of Delort). 
Regarding claim 3, Delort teaches “the method according to claim 1, wherein R2 represents a C5-8 linear alkyl group” (claim 2 of Delort). 
Regarding claim 4, Delort teaches “The method according to claim 1, wherein said compound (I) is 4-methyl-2-pentyl-pyridine or 4-n-propyl-2-pentyl-pyridine or 4-ethyl-2-hexyl-pyridine (claim 5 of Delort). 
Regarding claim 5, Delort specifically teaches 4-methyl-2-pentyl-pyridine (examples 2-3). 
Regarding claim 6, Delort anticipates this claim similar to the explanation provided above. Since Delort teaches using formula (I) to deliver a pleasant odor to the surface to which it is applied, inhibiting the growth of at least one bacterium selected from the group consisting of S. aureus, S. haemolyticus, and E. coli will be achieved during normal and usual operation of the invention.
Regarding claim 7, Delort teaches that the composition “is expected to deliver a pleasant odor to the surface to which it is applied (e.g. skin, hair, textile, or home surface) (C5 lines 6-7). Additionally, Delort teaches various formulations for its invention as the perfume, the fabric care product (meeting laundry limitation), the body-care product (meeting pet and body malodor limitations). The air care product (meeting tobacco malodor during normal operation) or home care product (meeting kitchen and bathroom limitations) (claim 8 of Delort). Additionally tobacco limitation would also be met since Delort teaches the product to be used as body-care and a smoking individual using the product would lead to the invention meeting “tobacco” a source for malodor during its normal operation (also true as an air care product). 
Regarding claim 9, Delort teaches as discussed above, and “wherein the method reduces, prevents, or inhibits a subject's perception of malodor” limitation is met by Delort teaching that the composition is expected to deliver a pleasant odor to the surface to which it is applied (e.g. skin, hair, textile, or home surface) (C5 lines 6-7). The remaining limitations are discussed above. Regarding the newly added “malodor counteracting composition” limitation for the compound of formula (I), this limitation doesn’t limit the instant claim functionally, it is merely an inherent property of the compound itself that is being recited. It is explained above how this limitation is met by the Delort teachings. Regarding the newly added limitation of “wherein the amount sufficient to reduce, prevent, or inhibit the subject's perception of malodor is from 10 to 100 ppm”, Delort teaches “For example, in the case of perfuming compositions, typical concentrations are in the order of 0.001% (10 ppm) to 15% (150000 ppm) by weight, or even more, of the compounds of the invention based on the weight of the composition into which they are incorporated” (C5 lines 50-54). The instantly claimed range of 10-100 ppm lies within the 10-15000 range taught by Delort. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). 
Regarding claims 10-14, Delort teaches as discussed above.
Regarding claim 15 and 17, Delort teaches “olfactive effective amount of at least one inventions compound” (C5 lines 12-13). Additionally, since Delort teaches using formula (I), inhibiting an olfactory malodor receptor will be achieved during normal and usual operation of the invention as discussed above.
Regarding claim 21, Delort teaches “For example, in the case of perfuming compositions, typical concentrations are in the order of 0.001% (10 ppm) to 15% (150000 ppm) by weight, or even more, of the compounds of the invention based on the weight of the composition into which they are incorporated” (C5 lines 50-54). The instantly claimed range of 400-800 ppm lies within the 10-15000 range taught by Delort. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I).

Non-statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7, 9-15, 17 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5 of U.S. Patent No. 8652452 B2 (Hereinafter ‘452, same assignee, previously cited) in view of Debra Caswell et al (US20030104969A1, publication date: 06/05/2003). Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant claims 1, 6-7, 9, 14-15, 17 and 32 are obviated by claim 1 of ‘452 in view of Caswell. ‘452 claims do not recite concentrations. Caswell teaches “A customized laundry solution comprising water” (claim 58) “wherein the active or mixture of actives is between about 0.1 ppm and about 500 ppm of the solution” (claim 64). 
Instant claims 2 and 10 are obviated by claim 2 of ‘452.
Instant claim 3 and 11 are obviated by claim 3 of ‘452.
Instant claims 4-5 and 12-13 are obviated by claim 5 of ‘452.
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the claims of ‘452 and Caswell to achieve the instant invention. ‘452 provides for suppressing malodor because it teaches an effective amount of at least a compound of formula (I) to confer, enhance, improve or modify the odor properties of a perfuming composition which would lead to suppressing malodor and inhibit bacteria. Additionally, ‘452 also teaches malodor source limitations of instant claims 7 and 14 because ‘452 claim 1 teaches “a fabric care product, a body-care product, an air care product or a home care product”. Of note, ‘452 also teaches “a fabric care product” (claim 6) and thus one would rely on Caswell teachings merely to acquire appropriate concentration ranges for active ingredient and achieve the instant invention with a reasonable expectation of success. 
Regarding claim 8, Delort teaches 0.01% (100 ppm) to 3% (30000 ppm) by weight range for the compounds in the invention (C5 lines 50-57). The instant claim’s range of 300 to 1000 ppm is within the range of 100 ppm to 30000 ppm taught by Delort. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have modified the embodiments of Delort and achieve the instant invention. Even though Delort doesn’t disclose a specific embodiment that has the formula (I) compound within the range of the instant invention, Delort does teach ranges that cover the instant invention limitations, as discussed above.  Delort also teaches that “the proportions in which the compounds according to the invention can be incorporated into the various aforementioned articles or compositions vary within a wide range of values. These values are dependent on the nature of the article to be perfumed and on the desired organoleptic effect as well as the nature of the co-ingredients in a given base when the compounds according to the invention are mixed with perfuming co-ingredients, solvents or additives commonly used in the art”. Based on desired effect or formulation structure, one would pick a concentration that falls within the instantly claimed range. Thus, one would be motivated to modify the embodiments of Delort to achieve the instant invention with a reasonable expectation of success. 

Response to Arguments
Applicant’s remarks filed on 05/25/2022 will now be addressed. 
Arguments against rejections that are withdrawn are now moot. 
Regarding the USC 103 rejection over Delort, Applicant points at example 2 and table 3 of the instant specification and argues that with the latest incorporation of a concentration range to instant claim 1, “present claim 1 is therefore narrowly tailored to be commensurate in scope with the discovery that a compound of formula (I) can be used as malodor counteracting in an amount sufficient to inhibit growth of at least one bacterium”.
Applicant’s argument is acknowledged but not found persuasive. Table 3 does not adequately provide evidence of criticality for the range claimed in instant claim 1 (300-1000 ppm). Table 3 merely provides 3 data points (693 ppm, 745 ppm, 444 ppm) which are claimed to be effective. In order to be commensurate in scope, Applicant would need to provide a lack of effectiveness below 300 ppm and above 1000 ppm. Table 2 does provide an experimental set up (16 concentrations between 29-10000 ppm) which would resolve the evidence of criticality of the ranges issue and overcome the prior art on record, however, the results of this experimental step up are not found in the specification.  
Applicant also argues that Delort focuses on odor properties in its embodiments where high concentrations of 2500 ppm and 9000 ppm are exemplified while not describing any countereffect of the compound against a malodor source. Applicant argues that because the instant invention and its claimed concentration range are used to inhibit growth of bacterium, the instant claims are patentable over Delort. 
Applicant’s argument is acknowledged but is not found persuasive. While Delort discloses outside the range concentration in its embodiments, the broader disclosures in its specification discloses ranges (discussed above) which cover the instantly claimed ranges. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (MPEP 2123 II). As explained above, evidence of criticality of the instantly claimed ranges are not sufficiently supported by the instant specification. Regarding Delort being silent on bacteria inhibition, a new rejection with an evidentiary reference is provided above showing evidence that human skin naturally comprises bacteria that are instantly claimed. Thus, Delort applying its composition to skin inherently achieves the claimed result. "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112 I). Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device (MPEP 2112.02). If Delort did not teach skin application or, if skin did not naturally comprise the bacteria that are being claimed, Applicant’s argument would have been valid, but it is explained above how Delort achieves the claimed process of use. 
Applicant also argues that the 0.001 to 15% range taught by Delort do not render the instantly claimed ranges because this teaching is too broad and cites MPEP 2144.05, highlighting “However, if the reference's disclosed range is so broad as to encompass a very large number of possible distinct compositions, this might present a situation analogous to the obviousness of a species when the prior art broadly discloses a genus”. Applicant builds on this argument by citing MPEP 2144.08(II)(A)(1), emphasizes on Delort’s invention being concerned with odor properties as opposed to antibacterial properties and points at the very high concentrations used in the specific embodiments, concluding that the instant invention is nonobvious over Delort. 
Applicant’s argument is acknowledged but is not found persuasive. While it is true that Delort discloses broad ranges, there is no indication in the instant invention that the narrowly claimed range is critical. Thus, even though Delort discloses broad ranges, if most if not all of the concentrations within that range inhibit bacteria, then it is merely a routine optimization of Delort’s concentration that would yield the instantly claimed range. “One factor that may weigh against maintaining an obviousness rejection based on optimization of a variable disclosed in a range in the prior art is where an applicant establishes that the prior art disclosure of the variable is within a range that is so broad in light of the dissimilar characteristics of the members of the range as to not invite optimization by one of skill in the art. Genetics Inst., LLC v. Novartis Vaccines & Diagnostics, Inc., 655 F.3d 1291, 1306, 99 USPQ2d 1713, 1725 (Fed. Cir. 2011) (holding that ordinary motivation to optimize did not apply where disclosure was 68,000 protein variants including 2,332 amino acids where one of skill in the art would appreciate that the claimed truncated proteins vary enormously in structure)” (MPEP 2144.05 III D). In Genetics Inst., LLC v. Novartis Vaccines & Diagnostics, Inc., the claimed truncated proteins varied enormously in structure. In the instant case, there is a lack of evidence in regards to difference/criticality of the claimed range over the broad disclosure of Delort. For example, even if Delort focuses on odor characteristics while being silent on antibacterial properties, one using the Delort composition desiring a subtle odor as opposed to heavy odor would routinely achieve the instant invention claimed concentration range while also inherently achieving effective bacteria inhibition (discussed above). Applicant’s 
For these reasons, rejections under Delort are maintained. Applicant may provide more data, especially of ranges outside the claimed range being ineffective (show criticality of claimed ranges), which would cause reconsideration of Delort as prior art. 

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662. The examiner can normally be reached 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.A./               Examiner, Art Unit 1613                                                                                                                                                                                          
/MARK V STEVENS/               Primary Examiner, Art Unit 1613